                                 UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                         PORTLAND DIVISION

 STEVENM.,                                                                 Case No. 3:l 7-cv-01357-AC

                           Plaintiff,                                  ORDER ON ATTORNEY FEES
        V.

 COMMISSIONER SOCIAL SECURITY
 ADMINISTRATION,

                           Defendant.

 ACOSTA, Magistrate Judge:

        Before the court is Plaintiff Steven M.' s 1 Unopposed Motion for Attorney fees pursuant to

 42 U.S.C. § 406(b). Although Plaintiff is the claimant in this case, the real party in interest to this

 motion is his attorney, George J. Wall ("Wall"). The Commissioner does not oppose the motion,

 but merely acts in a manner similar to "a trustee for the claimant[]." Gisbrechtv. Barnhart, 535 U.S.

 789, 798 (2002). Having reviewed the proceedings below and the amount of fees sought, the court

 concludes that Wall is entitled to fees under Section 406(b) in the amount of $24,000.



         1   In the interest of privacy, this opinion uses only the first name and the initial of the last
. name of the non-governmental party in this case.

 1 - ORDER ON ATTORNEY FEES
                                      Procedural Background

       Plaintiff protectively filed his application for disability insurance benefits on February 27,

2014, alleging disability beginning December 31, 2009. The claims were denied initially and on

reconsideration. On May 12, 2016, the ALJ issued an unfavorable decision finding that Plaintiff was

not disabled under the Act. The Appeals Council denied Plaintiffs request for review.

        On August 30, 2017, Plaintiff filed a Complaint in this court seeking review of the

Commissioner's final decision.        On December 20, 2018, the court issued Findings and

Recommendation recommending that the ALJ' s decision be reversed and remanded for further

administrative proceedings. The Findings and Recommendation was adopted by Judge Marco A.

Hernandez on February 8, 2019. On remand, Plaintiff was awarded retroactive benefits, finding him

disabled as of May 19, 2013. (Pl. 's Mot. at 2 & Ex. A, ECF No. 44.).

        On April 18, 2019, Plaintiff was awarded attorney fees in the amount of$6,810.71 under the

Equal Access to Justice Act ("EAJA"), 28 U.S.C. § 2412(d). (Order, ECF No. 43.) On August

19, 2019, Plaintiff filed the instant petition seeking attorney fees under Section 406(b) in the amount

of $24,000, less the amounts previously received by Plaintiffs counsel under the EAJA. The

Commissioner does not oppose the motion.

                                           Legal Standard

       After entering a judgment in favor of a Social Security claimant who was represented by

counsel, a court "may determine and allow as part of its judgment a reasonable fee for such

representation, not in excess of twenty-five percent of the total of the past-due benefits to which the

claimant is entitled by reason of such judgment." 42 U.S.C. § 406(b)(l)(A). The "[twenty-five

percent] cap in § 406(b)(1 )(A) applies only to fees for court representation, and not to the aggregate
                         ;




2 - ORDER ON ATTORNEY FEES
 fees awarded under" 42 U.S.C. §§ 406(a) and (b) for both the administrative agency stage and court

 stage of the representation. Culbertson v. Berryhill, 139 S. Ct. 517, 522 (2019). An award of fees

 under § 406(b) is paid from claimant's past due benefits, and an attorney receiving such an award

 may not seek any other compensation from the claimant. Gis brecht v. Barnhart, 535 U.S. 7 8 9, 796-

. 807 (2002). Accordingly, when a court approves both an EAJA fee and a§ 406(b) fee payment, the

 claimant's attorney must refund to the claimant the amount of the smaller of the two payments. Id.

        Under Gisbrecht, the court must first examine the contingency fee agreement to determine

 whether it is within the statutory 25 percent cap. Id. at 800. The court also must "'review for

 reasonableness fees yielded by [contingency fee] agreements.'" Crawford v. Astrue, 586 F.3d 1142,

 1152 (9th Cir. 2009) (en bane) (quoting Gisbrecht, 535 U.S. at 808)). As set forth in Crawford, the

 court must apply the following factors: (1) the character of the representation, (2) the results

 achieved, (3) any delay attributable to the attorney requesting the fee, (4) whether the benefits of the

 representation were out of proportion with the time spent on the case, and (5) the risk assumed by

 counsel in accepting the case. Id. at 1151-52.

                                               Discussion

        Here, the terms of the contingent-fee agreement between Plaintiff and Wall are within the

 statutory limits of§ 406(b). The $24,000 in attorney fees Wall seeks do not exceed 25 percent of

 the past due benefits awarded to Plaintiff. (Pl. 's Mot. at 3 & Ex. C, ECF No. 44.) Thus, the terms

 of this agreement are within the statute's limit.

        The court has reviewed the record in the case, the motion, and the supporting materials

 including the award of benefits, the fee agreement with counsel, and the recitation of counsel's hours

 and services. Applying the standards set by Crawford, the court finds the requested fees reasonable.


 3 -ORDER ON ATTORNEY FEES
There is no indication that Wall was either ineffective or dilatory, and he achieved a favorable result

for Plaintiff. Furthermore, the amount of fees requested is not out of prop01iion to 'the work

performed by Wall, and the benefits are not so large in comparison to the amount of time counsel

spent that a reduction of the fees requested is justified. Finally, Wall does not assert any risks unique

to this case, and the court identifies none. Wall does not seek an adjustment to the requested fee

based on risk factors and the court concludes no such adjustment is warranted. In short, after

applying the Gisbrecht factors, as interpreted by Crawford, the court finds that Plaintiffs counsel

has demonstrated that a 25 percent fee is reasonable for this case.

                                              Conclusion

        For these reasons, Plaintiffs Unopposed Motion for Attorney Fees Pursuant to 42 U.S.C. §

406(b) (ECF No. 44) is GRANTED and Wall is awarded $24,000.00 in attorney fees. In light of the

$6,810.71 in EAJA fees previously awarded, the Commissioner is directed to send the send the

balance of$17,189.29, less any applicable processing or user fees as allowed by statute to Plaintiffs

attorneys at George J. Wall, 825 NE 20th Ave., Suite 330, Portland, OR 97232.




4-ORDERON ATTORNEY FEES
